          Case 1:20-cv-02781-WMR Document 18 Filed 09/24/20 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


     RONALD KELLY,

                Plaintiff,

          vs.                                    Civil Action No. 1:20-cv-2781-WMR

     BNFOCUS 3D TRUCKING, LLC and
     JERRY GRAVES,

                Defendants.

                 PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND COSTS
                      AND INCORPORATED MEMORANDUM OF LAW


Pursuant to 29 U.S.C. § 216(b) and LR 54.2, NDGa, Plaintiff Ronald Kelly hereby

moves this Court for the award of (1) attorney’s fees in the amount of $12,399.25

and (2) costs in the amount of $575, showing the Court as follows:

1.       PRELIMINARY STATEMENT/PROCEDURAL HISTORY

      Plaintiff Kelly filed suit on July 1, 2020, bringing claims against his former

employers for unpaid minimum wages, breach of contract, quantum meruit, and

conversion. [Dkt. 1] Defendants were served with the complaint and summons on

July 7, 2020. [Dkt. 7, 8] At Defendants’ request, Plaintiff’s counsel moved to

extend the time for Defendants to file their answer [Dkt. 10], which was granted.

                                             1
        Case 1:20-cv-02781-WMR Document 18 Filed 09/24/20 Page 2 of 12




[Dkt. 11] Although Defendants’ answer was required to be filed by August 18th,

they have not filed an answer and are in default.

    Defendants chose not to retain an attorney, despite the requests of Plaintiff’s

counsel that they do so. Exhibit 1 hereto. The Parties engaged in extensive

settlement negotiations and a Settlement Agreement was fully executed on August

31st. Exhibit 2 hereto. During negotiations, Plaintiff’s counsel offered Defendants

the option of having the Court determine a reasonable attorney’s fee rather than

simply agreeing on a fee amount, and explicitly notified Defendants both of

counsel’s hourly rates and that having the Court determine fees would require

several additional hours of work, for which counsel would seek compensation.

Exhibit 3 hereto.1

    The settlement agreement provides that Defendants shall pay Plaintiff $1,600 in

unpaid wages,2 $1,044 in FLSA liquidated damages, and $250 as reimbursement

for loss of personal property. Additionally, Defendants are to pay:

             Costs of litigation and attorney’s fees pursuant to 29 U.S.C.
             § 216(b) and O.C.G.A. § 13-6-11 in an amount to be
             determined by the District Court upon a motion to be filed by
1
  Plaintiff has redacted non-essential portions of these settlement communications
and left only those portions necessary to show that Plaintiff’s counsel ensured that
the unrepresented Defendants were aware of the consequences of the attorney’s
fees provision ultimately agreed upon.
2
  Of this amount, $1,044 are minimum wages earned at the rate of $7.25 per hour,
which is reflected in the amount of liquidated damages to be paid.

                                           2
          Case 1:20-cv-02781-WMR Document 18 Filed 09/24/20 Page 3 of 12




               Plaintiff contemporaneously with Plaintiff’s Unopposed Motion
               for Settlement Approval. The Parties acknowledge that
               Employee is the prevailing party for purposes of the FLSA fee-
               shifting provision, and that Plaintiff is entitled to a fair and
               reasonable attorneys’ fee on his breach of contract and quantum
               meruit claims. This payment shall be made within ten (10) days
               following the District Court’s approval of the settlement and
               determination of fees and costs.

Exhibit 2, pg. 2, ¶ iv. Plaintiff has filed an unopposed motion for settlement

approval and contemporaneously files this motion for fees and costs as anticipated

by the Parties’ Settlement Agreement.

2.        ARGUMENT AND CITATIONS OF AUTHORITY

     A.     Legal Standard for an Award of Attorney’s Fees and Costs

     The Court faces four questions in making an award of attorneys’ fees and costs.

First, is Plaintiff a “prevailing plaintiff” entitled to recover her fees and costs?

Second, whether Plaintiff has documented the proper amount of hours and hourly

rates by submitting evidence supporting the hours worked and the rates claimed.

Third, whether Defendants have demonstrated grounds for questioning the hours or

rates. And Fourth, whether an upward or downward adjustment to the lodestar is

appropriate. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

     The first question need not be examined because the Parties have stipulated that

Plaintiff is a prevailing party and entitled to a reasonable fee. As to the third and

fourth questions, Plaintiff will address any arguments raised by Defendants in a

                                            3
        Case 1:20-cv-02781-WMR Document 18 Filed 09/24/20 Page 4 of 12




reply brief. Plaintiff does not seek an upward adjustment to the lodestar and thus

submits no evidence or argument on that issue. Only the second question—whether

Plaintiff has documented the proper amount of hours and hourly rates by

submitting evidence supporting the hours worked and the rates claimed—need be

addressed at this juncture.

   B.     Determining the Reasonable Fee (Lodestar)

   In determining an objective estimate of the value of a lawyer’s services, the

Court must multiply those hours reasonably expended by a reasonable hourly rate,

or compute the “lodestar.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Kenny

A. ex rei. Winn v. Perdue, 547 F.3d 1319 (11th Cir. 2008). There is a “strong

presumption that the lodestar reflects a reasonable sum the attorneys deserve.”

(internal quotations omitted) Bivins v. Wrap It Up, Inc. 380 Fed. App’x 888, 891

(11th Cir. 2010); Webster Greenthumb Co. v. Fulton Cty., 112 F.2d 1339, 1349

(N.D. Ga. 2000). As detailed below, Plaintiff’s requested attorney’s fees are based

on his counsel’s reasonably incurred time in the case at their respective reasonable

hourly rates.

   The hours claimed or spent on a case are “[t]he most useful starting point for

determining the amount of a reasonable fee.” Hensley, 461 U.S. at 433. Counsel

must exercise “billing judgment” in determining the hours reasonably expended on


                                          4
          Case 1:20-cv-02781-WMR Document 18 Filed 09/24/20 Page 5 of 12




the merits (Id. at 437), and attorneys should also be compensated for the time

reasonably expended in seeking an award of fees from the court. ACLU v. Barnes,

168 F.3d 423 (11th Cir. 1999); Johnson, 706 F.2d 1205, 1207; Yule v. Jones, 766

F. Supp. 2d 1333 (N.D. Ga. 2010).

   Counsel’s certification that the work itemized has in fact been performed is

“entitled to considerable weight on the issue of time required.” Perkins v. Mobile

Hous. Bd., 847 F.2d 735, 738 (11th Cir. 1988); Frazier v. Wurth Indus. of N. Am.,

LLC, Case No. 1:08-cv-01634-JOF, 2009 U.S. Dist. LEXIS 94444 (N.D. Ga.

2009). Indeed, the Eleventh Circuit has stated that “[s]worn testimony that, in fact,

it took the time claimed is evidence of considerable weight on the issue of the time

required in the usual case and, therefore, it must appear that the time claimed is

obviously and convincingly excessive under the circumstances.” Perkins, 847 F.2d

at 738.

   Courts have determined that “compensable activities include pre-litigation

services in preparation of filing the lawsuit, background research and reading in

complex cases, productive attorney discussions and strategy sessions, negotiations,

routine activities such as making telephone calls and reading mail related to the

case, monitoring and enforcing the favorable judgment, and even preparing and

litigating the request for attorney’s fees.” Weissinger v. Murray, Case No. 1:06-


                                          5
       Case 1:20-cv-02781-WMR Document 18 Filed 09/24/20 Page 6 of 12




CV-1544-TWT, 2009 U.S. Dist. LEXIS 56789, *16 (N.D. Ga. July 2, 2009)

(internal citations omitted). The relevant case law is clear that attorney efforts

undertaken in drafting a fee petition are compensable under the FLSA, which is

commonly referred to as “fees on fees.” See, e.g., Sheet Metal Workers Int'l Ass’n

Local 15, AFL-CIO v. Law Fabrication, LLC, 237 Fed. App’x 543, 550 (11th

Cir.2007) (“federal statutory fee-shifting provisions ordinarily authorize fees on

fees”); Martin v. University of South Alabama, 911 F.2d 604, 610 (11th Cir. 1990)

(same).

   The efforts required for the litigation of this action have been relatively limited

because the case resolved early, but were nonetheless significant: client intake and

factual development, damages calculations, drafting pleadings and case initiating

activities, legal research regarding what time is compensable under the FLSA for

tandem truck driver teams, settlement negotiations with Defendants, drafting and

revising settlement documents; drafting a motion for court approval of the

settlement, and drafting of the present fee petition and supporting documents.

   Plaintiff’s counsel further submit that they did not perform any redundant,

excessive, or otherwise unnecessary work in the representation and that all of the

work performed was reasonably necessary to properly represent their client.

Although multiple attorneys worked on the case, the tasks those attorneys


                                           6
       Case 1:20-cv-02781-WMR Document 18 Filed 09/24/20 Page 7 of 12




undertook were not duplicative. All of the time incurred by Plaintiff’s attorneys

was reasonably incurred and should be awarded (less the amount written off by

Plaintiff’s counsel in the exercise of billing judgment).

   As detailed in counsel’s time records (attachments to Exhibits 4 and 5),

Attorney William J. Spradley III, who practices in Jacksonville, Florida, and has an

hourly rate of $200, was responsible for initial client intake, factual development,

and case evaluation. Mr. Spradley was also primarily responsible for client

communication.

   Attorney Matthew W. Herrington, who practices in Atlanta, Georgia, and has an

hourly rate of $350, had primary responsibility for legal research, drafting

Plaintiff’s Complaint, settlement negotiations, and drafting Plaintiff’s Motion for

Settlement Approval and the present Motion.

   Attorney Charles R, Bridgers, who practices in Atlanta, Georgia, and has an

hourly rate of $425, had had a limited role in the litigation and was consulted by

Mr. Herrington on strategic issues during the settlement negotiation stage.

   Paralegal Sarah Toenes, who bills at the rate of $125 per hour, was responsible

for preparing and filing case initiating documents and the certificate of interested

persons and for communicating with the process server to arrange service of

process.


                                          7
       Case 1:20-cv-02781-WMR Document 18 Filed 09/24/20 Page 8 of 12




   Senior Paralegal Jessica Sorrenti, who bills at the rate of $165 per hour, was

responsible for preparing and filing a motion for an extension of time for

Defendants to file their answer, and for consulting with co-counsel on this

District’s requirements for attorney appearances pro hac vice.

   Kate Bagby, paralegal to Attorney Spradley, was responsible for meeting with

Plaintiff and assisting him with client intake procedures, facilitating Attorney

Spradley’s admission in this Court and appearance in this case, and generally

assisting Mr. Spradley with communications with co-counsel. Although Attorney

Spradley’s admission to the Norther District of Georgia was for the purpose of

representation in this case specifically—Mr. Spradley is not a resident of

Georgia—Ms. Bagby’s time relating to his admission to this Court have been

written off in the exercise of billing judgment.

   The hourly rates of Matthew Herrington, Charles Bridgers, Jessica Sorrenti, and

Sarah Toenes have been previously approved as reasonable by judges in the

Northern District of Georgia. See, e.g., Ogier v. M-Entertainment Properties, LLC,

et al., 1:19-cv-372-TWT, Dkt. 50 (N.D. Ga. May 15, 2020); Jackson et al. v.

American Disposal Service of Georgia, Inc., 1:19-cv-4428-AT, Dkt. 33 (N.D. Ga.

July 30, 2020); Villa-Garcia v. Latin Mundo #2, Inc. et al., 1:17-cv-1834-TWT,




                                          8
        Case 1:20-cv-02781-WMR Document 18 Filed 09/24/20 Page 9 of 12




Dkt. 23 (N.D. Ga. Feb. 21, 2018) Smith, et.al. v. Childfirst 24 Hour Childcare,

et.al., 1:18-cv-03786-WMR, Dkt. 36 (N.D. Ga. June 4, 2019).

   Because Attorney Spradley typically performs defense work, his rates have not

previously been submitted to a court for review, but his hourly rate ($200) and that

of Ms. Bagby ($100) are the rates typically billed to their hourly clients, are

standard in the Jacksonville area, and are considerably lower than those rates billed

in the Atlanta area.

   In this case, Plaintiff’s attorneys and support staff have maintained detailed,

accurate and contemporaneous records of time spent working in this matter, which

are attached to Exhibit 4 (Declaration of Matthew W. Herrington) as Attachment A

and to Exhibit 5 (Declaration of William J. Spradley III) as Attachment A. Records

of Mr. Herrington’s initial communications with Mr. Spradley were not recorded

and are not being sought. Additionally, $210 of time have been written off by Mr.

Herrington’s firm, and $120 by Mr. Spradley’s firm. The prosecution of this case

has resulted in billable fees in the amount of $12,399.25, which should be awarded

to Plaintiff against Defendants, jointly and severally.

   C.     Costs of Litigation

   Costs incurred in this case—$575—are quite limited due to the early stage at

which it was resolved. Costs include only a $400 filing fee and $175 for service of


                                           9
        Case 1:20-cv-02781-WMR Document 18 Filed 09/24/20 Page 10 of 12




process on both Defendants. See Exhibit 4, Attachment B. These expenses were

reasonably and necessarily incurred in the prosecution of this action and should be

awarded to Plaintiff pursuant to 29 U.S.C. § 216(b).

   D.     CONCLUSION

   Plaintiff has prevailed across the board on each of his claims. All Parties agree

that Plaintiff is entitled to recover his reasonable fees and costs. As shown above,

the reasonable fee is $12,399.25 and the reasonable award of costs is $575.

Plaintiff therefore requests that the Court enter an Order awarding Plaintiff

$12,974.25 in fees and costs.

This 24th day of September 2020,

                                           Respectfully submitted,

                                           DELONG, CALDWELL, BRIDGERS
                                           FITZPATRICK & BENJAMIN, LLC

                                           s/ Matthew W. Herrington
101 Marietta Street                        Matthew W. Herrington
Suite 2650                                 Ga. Bar No. 275411
Atlanta, Georgia 30303
(404) 979-3150                             Counsel for Plaintiff
(404) 979-3170 (f)
Matthew.herrington@dcbflegal.com




                                         10
      Case 1:20-cv-02781-WMR Document 18 Filed 09/24/20 Page 11 of 12




                                        WILLIAM J. SPRADLEY, P.A.

                                         s/ William J. Spradley III
3955 Riverside Ave., Suite 101           William J. Spradley III
Jacksonville, FL 32205                   Ga. Bar No. 131044 (pro hac vice)
(904) 483-3834
(904) 483-3845 (f)                       Counsel for Plaintiff
wjspradley@williamjspradleypa.com




   Pursuant to LR 7.1 NDGa, the undersigned counsel certifies that the within and

foregoing document was prepared using Times New Roman (14 point), one of the

fonts and point selections approved by the Court in LR 5.1 C NDGa.

                                            s/ Matthew W. Herrington
                                            Matthew W. Herrington
                                            Ga. Bar No. 275411




                                       11
      Case 1:20-cv-02781-WMR Document 18 Filed 09/24/20 Page 12 of 12




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


RONALD KELLY,

              Plaintiff,

       vs.                                     Civil Action No. 1:20-cv-2781-WMR

BNFOCUS 3D TRUCKING, LLC and
JERRY GRAVES,

              Defendants.

                              CERTIFICATE OF SERVICE

   I certify that on this date I electronically filed the foregoing document with the

Clerk of Court using the Court’s CM/ECF system, thereby ensuring electronic

service upon all counsel of record.

   I further certify that I have served a copy of the foregoing document on

Defendants BNFocus 3D Trucking, LLC and Jerry Graves by US Mail, postage

prepaid, addressed to Jerry Graves at 5216 W. Shore Drive, Conyers, GA, 30094

Date: September 24, 2020
                                                s/ Matthew W. Herrington
                                                Matthew W. Herrington
                                                Georgia Bar No. 275411




                                          12
